DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 11/21/22, are acknowledged.
	Claims 20 and 24 have been amended.
	Claims 1, 5-9, 16, 20-25, 27, 35, 39-42, 46-48, and 50 are pending.
Claims 1, 5-9, 16, 39-42, 46-48, and 50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 20-24, 27, and 35 are being acted upon.

The previous grounds of rejection are withdrawn in view of Applicant’s claim amendments.

The following are new grounds of rejection necessitated by Applicant’s amendment o the claims.  Applicant’s arguments relevant to the new grounds of rejection will be addressed below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-24, 27, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/026746 (Barrett), in view of Li, 2007, Li, 2008, and Subklewe, 2005 (all of record).
Barrett teaches a method of preparing viral antigen specific CTLs comprising stimulating primed target specific T cells with monocytes pulsed with viral antigen peptide under conditions sufficient for binding of the T cells to the monocytes that present the target antigen.  Barrett teaches that the monocytes are cultured such that they are adherent before addition of the primed T cells (see page 3, 25, 42-43, in particular). Non-bound cells are removed, thereby leaving a population of enriched antigen specific CTL cells that specifically recognize the viral peptide antigen. (see pages 19-20).  Barrett teaches using immunogenic peptides that bind to MHC-I at the surface of the monocytes/APCs (see page 20, in particular). Barrett teaches that the selection step involves stimulating proliferation of the remaining adherent antigen specific T cells for at least 7 days, such that they are at least 30% pure (see page 21, 33, and 44, in particular).  Barrett also teaches repeating the selection, stimulation, and proliferation process an additional time to further increase purity (see page 21, in particular).  Barrett teaches that the primed T cells are provided by stimulating T cells with APCs and peptide antigen for 5-7 days to stimulate and prime the T cells (see page 24, in particular).  Barrett teaches that to increase stimulation of the antigen specific T cells, cytokines such as IL-2 can be added in the second stimulation step (see page 32, in particular).  Barrett teaches using allogeneic lymphocytes form a single donor (see page 19 in particular).  
Thus in summary, Barrett teaches a method comprising priming T lymphocytes by culturing with APC pulsed with viral peptides for 7 days (the first stimulation step of the claimed method), and a second stimulation step wherein adherent monocytes are pulsed with the viral peptides, the primed (i.e. stimulated) T lymphocytes are cultured with the monocytes, and CTL are selected due to preferential adherence to the adherent monocyte layer and are cultured for at least 7 days for further expansion (the second stimulation step of the claimed method).  Barrett further teaches repeating the prior selection and stimulation step to further enrich the antigen specific T cells, and doing so would be third stimulation step involving pulsing monocytes with viral peptides to produce peptide specific CTL (the third stimulation step of the present claims).  Barrett teaches that the method results in at least 20% antigen specific CTLs (see page 21, in particular).  
Regarding the limitation of the present claims that recite that the monocytes are pulsed with multiple virus specific peptides restricted against a single HLA allele, it is noted that Barrett teaches a particular embodiment using a viral peptide in the selection step, the peptide NLVPMVATV, i.e. a viral peptide restricted by a single HLA-A2 allele, see page 27 and 43, in particular.  Barrett teaches that peptide are used for pulsing APCs at concentrations of up to 100 uM (i.e. using “multiple” peptides, see page 43, in particular).  
However, even if the claims are interpreted to require multiple different viral peptides, Barrett also teaches that in some examples a single peptide target antigen can be used, but in other embodiments at least two different peptide target antigens are used for priming and for selection, and provides exemplary viral target antigen viral peptides, such as those from EBV (see pages 24 and 28).  Barrett also teaches that peptide sequences bearing a binding motif for an HLA molecule can be used, and that HLA-A2 is a common allele in the human population.  Barrett teaches said HLA-A2 has a particular known binding motif comprising peptides of 9-10 amino acids, with leucine or methionine in the second position, and valine or leucine int eh last positions (see page 27-28, in particular).  Additionally, Li, 2007 also teaches a similar T cell selection process using viral peptide pulsed adherent monocytes. Li, 2007, teaches multiple EBV LMP2 binding peptides that bind to HLA-A2 allele and pulsing monocytes with said multiple peptides for stimulating T cells (see page 170 and 173, in particular). Thus, it would also be obvious, given the teachings of the cited references, to use multiple virus specific peptides restricted against HLA-A2, as suggested by Barrett, such as the EBVLMP2 peptides specifically taught by Li (i.e. multiple different EBV peptides restricted against a single HLA-A2 allele).  The ordinary artisan would be motivated to do so in order to expand a larger fraction of the starting T cells and to provide an enhanced T cell population that recognizes multiple different LMP2 peptides that are restricted by a common a common HLA allele. 
The references above differ from the claimed invention in that they does not explicitly teach using dendritic cells as APC in the first stimulation step/priming step.
Li, 2008 teaches a similar method of generating antigen reacting CTL cells by priming T cells with peptide pulsed APC and selecting T cells that adhere to adherent monocytes pulsed with the peptide.  Li, 2008 teaches that the first priming/stimulation step is performed using dendritic cells that have been differentiated and matured from monocytes and pulsed with peptides (see page 82, in particular).  Li, 2008 also teaches pulsing with peptide at a concentration of 10 uM (see page 82).  Li 2008 teaches that the monocytes are incubated with GM-CSF and IL-4 to induce differentiation into dendritic cells for 1 day (i.e. about 24 hours), followed by a second treatment with TNF-alpha, IL-1beta, IL-6 and PGE2 for 24 hours to induce maturation (see page 82, in particular).  
Subklewe teaches that dendritic cells are the predominant antigen presenting cell initiating cellular immunity and that they are superior at priming virus specific CD8 T cells (see page 939 and 947, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use dendritic cells, as taught by Li, 2008 and Subklewe, as the APCs in the priming step of the method taught by Barrett and Li, 2007. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Subklewe which teaches that dendritic cells are the predominant antigen presenting cell initiating cellular immunity and that they are superior at priming virus specific CD8 T cells.  Additionally, Li, 2008 teaches that dendritic cells are suitable for use in a priming step to generate primed, stimulated CTLs that are selected on adherent monocytes using the same method of Barrett. Regarding the peptide concentration of at least about 2 ug/ml as recited in the present claims, it is noted that as the prior art teaches peptide concentrations of from up to 10 or even 100 uM, which would can be used for pulsing APCs (which be equivalent to at least  2ug/ml concentration), and it would be obvious to optimize the peptide concentration with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicant’s arguments file 11/21/22 have been fully considered, but they are not persuasive.
	Applicant argues that Barrett fails to disclose the third stimulation step wherein multiple virus specific peptides against a single HLA allele are used, Applicant notes that the BK peptides disclosed by Barrett are restricted against three different HLA alleles, and in practice in the Examples, Barrett uses only a single virus specific peptide whereas the present claims require pulsing with multiple virus specific peptides. 
	As an initial matter, it is noted that the present claims recite that the monocytes are pulsed with “multiple virus specific peptides” restricted against a single HLA allele.  In the method of Barrett, the monocytes are pulsed with concentrations of 100 uM of peptide, which would constitute multiple copies of the same virus specific peptide. 
However, even if the claims are to be interpreted to require multiple different virus peptides, this is made obvious by the cited references for the reasons set forth above.  
References may be relied upon for all that they suggest to the ordinary artisan, and Barrett clearly teaches embodiment wherein multiple peptides can also be used. 
For example, Barrett teaches that in some examples a single peptide target antigen can be used, but in other embodiments at least two different peptide target antigens are used for priming and for selection, and provides exemplary viral target antigen viral peptides, such as those from EBV (see pages 24 and 28).  Barrett also teaches that peptide sequences bearing a binding motif for an HLA molecule can be used, and that HLA-A2 is a common allele in the human population (see pages 27-28).  Additionally, Li, 2007 also teaches a similar T cell selection process using viral peptide pulsed adherent monocytes. Li, 2007, teaches multiple EBV LMP2 binding peptides that bind to HLA-A2 allele and pulsing monocytes with said multiple peptides for stimulating T cells (see page 170 and 173, in particular). Thus, it would also be obvious, given the teachings of the cited references, to use multiple different virus specific peptides restricted against a single HLA-A2 allele (such as the EBV peptides taught by Li) for the reasons set forth above.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644